Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “ray intersection test unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 10, 17, 19-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see [0024], in reference to Fig. 2-3, wherein a ray intersection test unit 139 is a processing unit within accelerated processing device 116).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of of U.S. Patent No. 10692271. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US. Patent anticipate the claims of the instance application.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laine et al. (US 20200051314).
Re claim 1, Laine teaches a method for detecting whether a ray is considered to hit or miss a triangle, the method comprising:
Determining that an intersection between a ray and a triangle occurs at an edge or vertex of a triangle (see [0021], ray hits and what surfaces the ray does not hit), (see [0088-0092], wherein ray-triangle intersections tests performed on shared edges and shared vertex of triangles).
Classifying the intersection as either a hit or miss based on which edge or vertex of the triangle the ray intersects with (see [0021], establish what surfaces the ray hits and what 
Re claim 2, Laine teaches claim 1.  Furthermore, Laine teaches wherein the classifying allows edges shared between two triangles to be classified as a hit for a first triangle of the two triangles and as a miss for a second triangle of the two triangles (see [0088-0092], wherein in Single Hit – a ray that approaches an edge shared by two triangles should not accidentally report an intersection with both triangles, and (see [0185-0189], wherein in [00189], ray passes through an edge between two triangles or through a vertex shared by multiple triangles, the TTU will still only report one intersection (1 hit) and determine which triangle sharing an edge or vertex will be indicated as being intersected by a ray).
Re claim 3, Laine teaches claim 1.  Laine further teaches wherein classifying allows vertices shared between 2 or more triangles to bet classified as a hit for a first triangle of the two or more triangles and as a miss for triangles of the two or more triangles other than the first triangle of the two or more triangles (see [0088-0092], wherein in Single Hit – a ray that approaches an edge shared by two triangles should not accidentally report an intersection with both triangles, and (see [0185-0189], wherein in [00189], ray passes through an edge between two triangles or through a vertex shared by multiple triangles, the TTU will still only report one intersection (1 hit) and determine which triangle sharing an edge or vertex will be indicated as being intersected by a ray).
Re claim 4, Laine teaches claim 1.  Furthermore, Laine teaches wherein the ray intersects one of a left edge, a right edge, a top edge, a bottom edge, a vertex bordering both left edges or one left edge and one top edge, or a vertex bordering a right edge or a bottom 
Re claim 5, Laine teaches claim 1.  Furthermore, Laine teaches wherein classifying the intersection as either a hit or miss based on which edge or vertex the triangle the ray intersects comprises:
Classifying the intersection of the ray with an edge or vertex of the triangle as a hit, and classifying a second intersection as a miss, wherein the second intersection is an intersection of a second ray against an edge or vertex of a second triangle that is in the same location as the edge or vertex of the triangle (see [0020], wherein in ray tracing, each ray performs a search to find the closest object, and each ray potentially can hit different object), (see [0062], test rays against primitives to determine which object surfaces the rays intersect and which object surfaces are visible along the way), (see [0088-0092], single hit & vertex single hit, wherein a ray is reported as intersecting only one vertex/edge), (see [0185-0189], wherein in [00189], ray passes through an edge between two triangles or through a vertex shared by multiple triangles, the TTU will still only report one intersection (1 hit) and determine which triangle sharing an edge or vertex will be indicated as being intersected by a ray, thus, the other triangle and its edge and vertex not being intersected (a miss)) and [(0192] Whether a single hit or multiple hits are returned may depend on the type of query and/or type of objects (e.g., surface type and/or geometry) being tested. In an exemplary embodiment, hardware circuitry may be configured to always report a single triangle hit upon a ray intersecting a connected mesh of triangles at an edge or vertex. This may be true in cases where a ray moves from one side of a connected surface to another side. In other exemplary embodiment, hardware configured to report zero or multiple intersections when a ray intersecting a connected mesh of triangles at an edge or vertex).  Laine teaches configuring zero intersections (a miss) at an edge or vertex or one or more hits at an edge/vertex based on configuration, wherein a plurality of rays intersect a plurality of triangles with shared edges/vertices) and are reported as hit or miss based on configuration.
Re claim 8, Laine teaches claim 1.  Furthermore, Laine teaches further comprising determining a location of an intersection between the ray and the triangle by 
determining barycentric coordinates of a point corresponding to the ray within the triangle (see [0214-0220], wherein barcyentric coordinates are used to determine edge test).
 in a coordinate space in which the ray direction points in the negative z direction and has no x or y components ([0210] A permutation transform may be computed as a function of the ray direction vector 1212, which includes computing the largest-magnitude component of the ray direction vector (X, Y, or Z) and swapping that component with the Z-component. If the permuted Z-component is negative, the permuted X-axis and Y-axis components are swapped. The permutation transform is applied to ray origin, ray direction, and/or triangle vertices 1214, and the ray origin is subtracted from all triangle vertices 1216. Subtracting the ray origin transforms the ray and the triangles so that ray origin is at the 3D coordinate system origin), ([0211] The coefficients of the shear transform are computed 1218, which take the x and y component of the ray direction vector to zero),  (see [0215], x=0, y=0), and ([0218] The signs of the three 2D edge tests may be inspected to determine if the ray intersects or misses the triangle. In one example, if all of the signs are positive or all of the signs are negative, then the triangle is intersected by the ray. If one of the signs does not match the other two signs, then If the result produced one or more zeros, then the intersection may be on an edge or a vertex of the triangle. Because the edge or vertex may be shared by other triangles, tie breaking rules may be needed to ensure that only a single intersection is returned).  Laine teaches the use of barycentric coordinates to determine intersections on vertex and edges, wherein x and y component is zero, and z-component is negative.
Re claim 9, Laine teaches claim 8.  Furthermore, Laine teaches wherein detecting that the intersection is on an edge comprises detecting that one of the barycentric coordinates has a value of zero, and detecting that the intersection is on a vertex comprises detecting that two of the barycentric coordinates have a value of zero ([0218] The signs of the three 2D edge tests may be inspected to determine if the ray intersects or misses the triangle. In one example, if all of the signs are positive or all of the signs are negative, then the triangle is intersected by the ray. If one of the signs does not match the other two signs, then the intersection is outside of the triangle. If the result produced one or more zeros, then the intersection may be on an edge or a vertex of the triangle. Because the edge or vertex may be shared by other triangles, tie breaking rules may be needed to ensure that only a single intersection is returned).  Laine teaches detecting one, two, or three of the barycentric coordinates has values of zero to determine intersections of a ray with a triangle at edges or a vertex.
Claims 10-14 claim limitations in scope to claims 1-5 and are rejected for at least the reasons above.  Furthermore, Laine teaches a processing unit at (see [0060], hardware co-processor to accelerate certain processes).

Claim 19-20 claim limitations in scope to claims 1-3, and are rejected for at least the reason above. 
Allowable Subject Matter
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a filing of a terminal disclaimer to overcome the double patenting rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER HOANG/             Primary Examiner, Art Unit 2616